DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-6 contain the limitation “the copper indium gallium chalcogenide thin film”, which lacks proper antecedent basis.  Claim 1 refers to a copper indium gallium oxide thin film, but does not teach a chalcogenide thin film.  It is unclear what copper indium gallium chalcogenide thin film is being referred to.  As such, a complete modification of the claimed thin film is confusing because it is unclear if the CIGO film still exists at all.  Therefore, it is confusing if claims 2-6 are a distinct/separate product when compared to claim 1.  If claim 1 is actually a precursor layer of CIGO, then claim 1 will be interpreted as being open to being a sulfide film, selenide film, or a telluride film, as claims 2-6 should be narrower in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemati et al., “Layer-by-Layer Nanoassembly of Copper Indium Gallium Selenium Nanoparticle Films for Solar Cell Applications” (2012).
Per claim 1, it is noted that this claim and its dependent claims are considered “product-by-process” claims.  As interpreted according to MPEP 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  As such, the claim is interpreted as a copper indium gallium oxide thin film or a gallium chalcogenide thin film (see above 112, 2nd paragraph rejection).  The claimed method steps are intermediate steps to form the final product (a dispersion and flame spray pyrolysis would not exist in a thin film).
Per claims 1-4, Hemati teaches a copper indium gallium selenium nanoparticle (thin) film for solar cell application (see introduction and title), which is interpreted as reading on a CIGO thin film.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods et al US 2012/0145231.
Per claim 1, it is noted that this claim and its dependent claims are considered “product-by-process” claims.  As interpreted according to MPEP 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  As such, claim 1 is interpreted as a copper indium gallium oxide thin film or a gallium chalcogenide thin film (see above 112, 2nd paragraph rejection).  The claimed method steps are intermediate steps to form the final product (a dispersion and flame spray pyrolysis would not exist in a thin film).
Per claims 1-4, Wood teaches CIGS thin film layers where the S is sulfur or selenium [0032] and CIGT, where T is telluride [0032], interpreted as reading on a CIGO thin film or a chalcogenide thin film.
Per claims 5-6, Wood teaches a molybdenum substrate with optional coatings (uncoated as claimed) [0031].

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al US 2013/0056065.
Per claim 1, it is noted that this claim and its dependent claims are considered “product-by-process” claims.  As interpreted according to MPEP 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  As such, claim 1 is interpreted as a copper indium gallium oxide thin film or a gallium chalcogenide thin film (see above 112, 2nd paragraph rejection).  The claimed method steps are intermediate steps to form the final product (a dispersion and flame spray pyrolysis would not exist in a thin film).
Per claims 1-4, Yin teaches CIGS thin film layers where the S is sulfur or selenium [0088], which is interpreted as reading on a CIGO thin film or a chalcogenide thin film.
Per claims 5-6, Yin teaches a silicon substrate [0087], with coupling agents treated with EDA as claimed [0028].

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumpston et al US 2010/0326429.
Per claim 1, it is noted that this claim and its dependent claims are considered “product-by-process” claims.  As interpreted according to MPEP 2113, “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”.  As such, claim 1 is interpreted as a copper indium gallium oxide thin film or a gallium chalcogenide thin film (see above 112, 2nd paragraph rejection).  The claimed method steps are intermediate steps to form the final product (a dispersion and flame spray pyrolysis would not exist in a thin film).
Per claims 1-4, Cumpston teaches forming a CIGO thin film as a precursor on a substrate [0087], and converting it into a copper indium gallium selenide thin film [0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715